 

Exhibit 10.2

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

June 28, 2013

 

Globalstar Canada Satellite Co. (“Globalstar Canada”)

115 Matheson Boulevard West, Suite 100

Mississauga, Ontario, L5R 3L1

Canada

 

Globalstar, Inc. (“Globalstar, Inc.”)

300 Holiday Square Blvd.

Covington, Louisiana 70433

 

Attention: Mr. Jay Monroe

 

Ref:Contract Number GINC-C-08-0390 (“Contract”) between Globalstar Canada and
Hughes Network Systems, LLC (“Hughes”), as amended;

Letter Agreement, dated March 21, 2011, as amended on Oct. 14, 2011 and December
30, 2011 and March 30, 2012 and June 26, 2012 and December 20, 2012 and March
26, 2013 (the “Letter Agreement”)

 

Dear Jay:

 

This letter memorializes the recent discussions regarding certain milestone
payments due and payable to Hughes under the Contract and reflects the parties’
further understandings and agreements in respect of the Letter Agreement. The
Specified Amount currently owing from Globalstar Canada to Hughes (excluding
accrued interest) is $15,831,729, which includes the remaining $6,554,486 of the
April 2011 milestone payment and the full amount of the July 2011 milestone
payment. The deadline stated in the Letter Agreement for repayment of the
Specified Amount is the earlier of [*] and June 29, 2011 (such earlier date, the
“Due Date”).

 

The parties hereby agree to further amend the Letter Agreement as follows:

 

·Globalstar Canada agrees to pay to Hughes $50,000 no later than July 1, 2013
(“July Installment Payment”). Such payment shall be credited against the April
2011 milestone payment and upon receipt of such payment, the Specified Amount
shall be reduced by the amount paid.

·Provided that Hughes receives the (“July Installment Payment”) no later than
July 1, 2013, the Due Date for repayment of the Specified Amount shall be
extended to July 8, 2013.

·Upon the extension of the Due Date as specified above, the dates specified in
Paragraphs 2-3 of the Letter Agreement shall be extended to July 8, 2013, except
that the date specified in Paragraph 3(b) shall be adjusted to July 23, 2013,
and the dates referenced in Paragraph 5 of the Letter Agreement shall be
adjusted to July 16, 2013 and July 23, 2013, respectively.

·Prior to payment of the entire Specified Amount being made to Hughes, neither
Globalstar, Inc. nor Globalstar Canada shall pay, or cause to be paid, directly
or indirectly, any amount in respect of capital expenses related to capital
projects not contracted for as of October 14, 2011, or capital projects
previously contracted for other than i) the project for the manufacture and
launch, together with related insurance, of the satellites (the “Satellites”)
manufactured by or ordered from Thales on or before October 14, 2011, pursuant
to the Amended and Restated Contract between Globalstar, Inc. and Thales Alenia
Space France dated June 3, 2009 and ii) projects for the development and supply
ground network infrastructure to be used with the Satellites under orders placed
prior to October 14, 2011 or under orders valued at no more than $1.5 million.

 

 

 

 

Mr. Jay Monroe

June 28, 2013

Page 2

 

·Except as amended herein, all terms and conditions of the Letter Agreement and
Contract shall remain in full force and effect. In the event of a discrepancy
between the terms and conditions contained in this Letter Agreement, as amended,
and those contained in the Contract, the terms and conditions contained in this
Letter Agreement, as amended, shall prevail.

 

Notwithstanding anything to the contrary in the Contract, until such time as the
Specified Amount has been paid to Hughes and the parties have agreed on revised
program milestones and payment milestones, Hughes shall not be required to order
any hardware and materials or deliver any test or production units under the
Contract.

 

We would appreciate the acknowledgement of Globalstar Canada’s and Globalstar,
Inc’s agreement to this letter by having a duly authorized representative of
Globalstar Canada and Globalstar, Inc. sign in the respective signature blocks
below.

 

  Sincerely,       /s/ Sean P. Fleming       Sean P. Fleming   Senior Counsel

 

AGREED AND ACCEPTED BY:           GLOBALSTAR CANADA   GLOBALSTAR, INC. SATELLITE
CO.           /s/ Stephen Drew   /s/ L. Barbee Ponder IV Signature   Signature  
    Stephen Drew   L. Barbee Ponder IV Name   Name       Treasurer   General
Counsel & VP of Regulatory Affairs Title   Title       June 28, 2013   June 28,
2013 Date   Date

 



 

